Matter of Blanchard v Venettozzi (2021 NY Slip Op 03233)





Matter of Blanchard v Venettozzi


2021 NY Slip Op 03233


Decided on May 20, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:May 20, 2021

532306
[*1]In the Matter of Charles Blanchard IV, Petitioner,
vDonald Venettozzi, as Acting Director of Special Housing and Inmate Disciplinary Programs, Respondent.

Calendar Date:April 16, 2021

Before:Garry, P.J., Lynch, Pritzker, Reynolds Fitzgerald and Colangelo, JJ.

Charles Blanchard IV, Attica, petitioner pro se.
Letitia James, Attorney General, Albany (Kate H. Nepveu of counsel), for respondent.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of the Commissioner of Corrections and Community Supervision finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III disciplinary determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the mandatory $5 surcharge has been refunded to petitioner's inmate account. "Further, to the extent that he seeks such relief, petitioner is not entitled to be restored to the status he enjoyed prior to the disciplinary determination" (Matter of Herbert v Venettozzi, 162 AD3d 1454, 1455 [2018] [internal quotation marks and citation omitted]; see Matter of Hamilton v Annucci, 171 AD3d 1385, 1385 [2019]). Accordingly, as petitioner has received all of the relief to which he is entitled in this proceeding, the petition must be dismissed as moot (see Matter of Brown v Annucci, 181 AD3d 1087, 1088 [2020]; Matter of Telesford v Annucci, 175 AD3d 1717, 1717 [2019]). As the record reflects that petitioner was ordered to pay a reduced filing fee of $15 and has paid and documented other expenses in connection with this proceeding in the amount of $28, and he has requested reimbursement thereof, we grant petitioner's request for that amount (see Matter of Delgado v Annucci, 175 AD3d 1680, 1680 [2019]). Petitioner's remaining requests have been considered and rejected.
Garry, P.J., Lynch, Pritzker, Reynolds Fitzgerald and Colangelo, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $43.